Citation Nr: 0843839	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-26 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Eligibility for service disabled veterans insurance (RH) 
under the provisions of 38 U.S.C.A. § 1922(a).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  The Nashville, Tennessee 
RO otherwise has jurisdiction of the claims folder.


FINDINGS OF FACT

1.	A February 2002 rating decision of the Nashville, 
Tennessee RO granted service connection for post-traumatic 
stress disorder (PTSD) with an initial 50 percent rating, 
effective from June 19, 2001.  The veteran was notified of 
that determination by correspondence sent March 2002.  The 
letter indicated that several enclosures were attached.

2.	The veteran filed an application for service disabled 
veterans insurance on February 18, 2005.

3.	Through a December 2004 rating decision, the RO 
determined that the veteran had been competent for VA 
purposes.  The medical evidence of record also does not tend 
to indicate to the contrary.  He was not adjudicated to be 
incompetent at any time during the applicable period.


CONCLUSION OF LAW

The criteria for eligibility for RH insurance under 38 
U.S.C.A. § 1922 have not been met.  38 U.S.C.A. § 1922 (West 
2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The U.S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the present case at hand, the appellant's claim regarding 
basic eligibility for service disabled veterans insurance, as 
explained below, may be determined entirely in accordance 
with the applicable law and regulations, without further 
inquiry into the relevant factual circumstances.  
Essentially, there is no material factual question as to when 
a claim for RH insurance was filed, the dispositive issue, 
other than a single prescribed statutory exception to filing 
a timely claim which has not been met (i.e., a finding of 
mental incompetency, the absence of which is not in dispute).  
So the current record provides a sufficient basis to 
adjudicate and resolve this claim, without requiring further 
development of the evidence.  In these situations, it has 
been held that the VCAA does not apply.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); see also Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) ("Where the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision, the case 
should not be remanded for development that could not 
possibly change the outcome of the decision."); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Under 38 U.S.C.A. § 1922(a), a veteran who is found to have 
one or more service-connected disabilities for which 
compensation would be payable at the 10 percent or higher 
level, and who is otherwise insurable, is eligible to apply 
for and receive RH insurance upon filing an application in 
writing within two years from the date service connection of 
such disability was determined.

As the one statutory exception indicated to the requirement 
for a timely application, if the claimant is shown by the 
evidence to have been mentally incompetent during any part of 
the two-year eligibility period, an application for insurance 
may be filed within two years after a legal guardian is 
appointed, or within two years after the removal of such 
disability, whichever is the earlier date.  See 38 U.S.C.A. § 
1922(a).

Based upon initially, the procedural history involving the 
veteran's filing of a claim for service disabled veterans 
insurance ("RH insurance"), the identified statutory criteria 
for a timely application, in and of themselves, were not 
objectively met in this case.  While the veteran was granted 
service connection for malaria in a December 1993 rating 
decision, the rating decision only assigned a noncompensable 
rating for the malaria.  Thus as the veteran was not in 
receipt of a 10 percent rating at that time, he did not meet 
the criteria under 38 U.S.C.A. § 1922(a), for RH insurance.  

In February 2002, the Nashville RO granted service connection 
for PTSD, and assigned a 50 percent rating, effective June 
19, 2001.  The veteran was notified of the decision by a 
letter dated March 2002.  He subsequently filed an 
application for RH insurance on February 18, 2005.  Hence, 
the date of receipt of his claim for insurance benefits 
clearly was outside of the requisite two-year period for a 
timely application.

During the intervening period between when service connection 
was awarded, and insurance benefits were first sought, the RO 
by way of an August 2002 decision also increased the 
veteran's rating for PTSD from 50 percent to 70 percent June 
19, 2001, effective January 23, 2002.  (This determination 
again was issued by the Nashville RO -- while the present 
case is on appeal from the Philadelphia RO and Insurance 
Center, the scope of this agency's involvement pertained 
entirely to the claimed insurance benefits.)  A December 2004 
rating decision further increased the veteran's rating for 
PTSD from 70 percent to 100 percent, effective August 24, 
2004.  The December 2004 rating decision also determined that 
the veteran was considered competent.  He had been considered 
competent throughout the applicable period.  The 
determinative factor as to when the timeframe within which to 
apply for insurance benefits commenced under 38 U.S.C.A. § 
1922(a), nonetheless remained the March 2002 date of 
notification that service connection was granted, 
notwithstanding the subsequent increase in ratings.

The veteran contends in support of the position that his 
application should be deemed timely, that the RO did not 
notify him that RH insurance benefits were available, and 
necessitated filing for them within a two-year period, 
contemporaneously with the March 2002 notification sent to 
him of the decision granting service connection for PTSD.  He 
alleges that it was VA's duty under the circumstances to 
properly inform him of eligibility for the claimed benefit.  
On this subject, however, as the Court has indicated in 
Saunders v. Brown, 4 Vet. App. 320, 323 (1993), the 
provisions of section 1922(a) do not impose any direct 
notification requirements upon VA.  See also, Hill v. 
Derwinski, 2 Vet. App. 451 (1991) (it is not incumbent upon 
VA to provide express notification to a claimant of every 
benefit to which he may be entitled, despite provisions for 
more effective notice of eligibility for various benefits).

This notwithstanding, there are still routine notification 
procedures in effect on the basis of which VA will advise the 
claimant that he may apply for RH insurance, and for which 
there is sufficient reason to believe the RO effectively 
complied with in this instance.  The general practice to this 
effect involves, on finding that the veteran has a service-
connected disability, informing him of eligibility for RH 
insurance and also sending him a copy of VA Form 29-4364, the 
formal application for that benefit.  See VA Insurance 
Operations Manual, M29-1, Part I, § 14.13. Here, as explained 
in the July 2005 statement of the case (SOC), the information 
letter on insurance benefits would be computer-generated, and 
with no file copy in the veteran's claims folder.  Even when 
considering the veteran's assertions that he never received 
these materials, the presumption of administrative regularity 
warrants finding that they were sent in the regular course of 
business -- absent evidence to the contrary.  See Harvey v. 
Gober, 14 Vet. App. 137, 141-142 (2000), vacated for VCAA 
consideration, 15 Vet. App. 305 (2001) (assuming for the sake 
of argument that VA had a duty to notify the veteran of 
eligibility for insurance benefits based upon 38 U.S.C.A. § 
7722(c), it may be presumed that the requisite notification 
was properly sent).  See, too, Davis v. Principi, 17 Vet. 
App. 29, 37 (2003); YT v. Brown, 9 Vet. App. 195, 199 (1996).

It further merits consideration in this regard, that the 
February 2002 correspondence notifying the veteran of the 
RO's favorable determination on the claim for service 
connection for PTSD, indicated that he had been provided as 
an attachment to that letter VA Form 21-8764, Disability 
Compensation Award Attachment.  This form letter accompanying 
documentation of an award of benefits includes explanation of 
the procedures by which RH insurance is to be obtained.  The 
issuance of this correspondence similarly would be expected 
to occur in accordance with the administrative process.  
Hence, providing that notice of available insurance benefits 
was even required, there is no indication that it was absent, 
or otherwise deficient, so as to equitably toll the statute 
of limitations within which to file an insurance claim.

While there is also an expressly provided exception to the 
criteria for a timely application for insurance benefits, set 
forth under 38 U.S.C.A. § 1922(a), for when the claimant has 
been adjudicated to have been incompetent at any point during 
the two-year eligibility period, this provision does not 
apply here.  In the December 2004 rating decision increasing 
compensation for PTSD, the RO also determined that the 
veteran was competent for VA purposes.  Moreover, there was 
no other challenge to his competency or a finding of 
incompetence during the appropriate time period.

The veteran does not contest these determinations, although 
he does state that the fact that service-connection was in 
effect for PTSD should be a factor in evaluating his mental 
capacity to complete a timely insurance application.  The 
Board notes, however, that the award service connection for 
PTSD does not equate to a finding of mental incompetency 
under VA regulations.  See 38 C.F.R. § 3.353 (a mentally 
incompetent person is one who, because of injury or disease, 
lacks the mental capacity to contract or to manage his own 
affairs, including disbursement of funds without limitation; 
and where there is a reasonable doubt as to whether a person 
is competent, such doubt will be resolved in favor of 
competency.)  In any event, on the most recent VA medical 
examination the veteran underwent for his service-connected 
psychiatric disorder, in October 2004, he was considered to 
have the intellectual capacity to manage his own financial 
affairs, even though he sought his wife's assistance.  Thus, 
the statutory exception to the provisions for a timely filed 
insurance claim does not apply.

Inasmuch as the veteran did not file an application for RH 
insurance within the time period required under 38 U.S.C.A. § 
1922(a), and there is no applicable exception based on a 
finding of incompetency, or otherwise, the claim for 
entitlement to RH insurance benefits must be denied as a 
matter of law.  Where, as here, the law and not the evidence 
are dispositive of a veteran's claim, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

In the event that the veteran receives service connection for 
any additional disorder not currently service-connected, 
however, he is advised that he may reapply for RH insurance 
benefits after being so service-connected, provided the 
service-connected disability is compensable.


ORDER

The claim for eligibility for service disabled veterans 
insurance under the provisions of 38 U.S.C.A. § 1922(a) is 
denied as a timely appeal was not filed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


